DETAILED ACTION
Response to Amendment
	In response to amendment filed on 3/29/2021, claims 1- 6 are amended, claims 6- 11 are added as a new claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 3/29/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 10574375. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:

Current APP# 16/775790
US Pat. No. 10574375
Claim 1
A television receiver comprising:
circuitry configured to:
receive a physical layer frame including a bootstrap, a preamble following the bootstrap, and a payload following the preamble, the preamble including time information representing time of a starting position of the bootstrap; and
perform processes using the time information included in the preamble of the physical layer frame.
Claim 4
A reception device comprising:
circuitry configured to:
receive a physical layer frame including a bootstrap, a preamble following the bootstrap, and a payload following the preamble, the preamble including time information representing time of a starting position of the bootstrap and the time information representing a time the bootstrap was processed by a transmission device; and
perform processes using the time information included in the preamble of the physical layer frame.
Claim 3
receiving a physical layer frame including a bootstrap, a preamble following the bootstrap, and a payload following the preamble, the preamble including time information representing time of a starting position of the bootstrap; and
performing processes using the time information included in the preamble of the physical layer frame.
Claim 6
A reception method comprising:
receiving a physical layer frame including a bootstrap, a preamble following the bootstrap, and a payload following the preamble, the preamble including time information representing time of a starting position of the bootstrap and the time information representing a time the bootstrap was processed by a transmission device; and
performing processes using the time information included in the preamble of the physical layer frame.
Claim 5
A non-transitory computer-readable storage medium having embedded therein instructions, which when executed by one or more processors, cause the one or more processors to perform a method comprising:
receiving a physical layer frame including a bootstrap, a preamble following the bootstrap, and a payload following the preamble, the preamble including time information representing time of a starting position of the bootstrap; and
performing processes using the time information included in the preamble of the physical layer frame.
Claim 1
A transmission device comprising:
circuitry configured to:
generate a physical layer frame including a bootstrap, a preamble following the bootstrap, and a payload following the preamble, the preamble including time information representing time of a starting position of the bootstrap and the time information representing a time the bootstrap was processed by the transmission device; and
send the physical layer frame.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub. No. 2015/0010018 A1) in view of Kim et al. (US Pub. No. 2016/0226689 A1) and further in view of Hong et al. (US Pub. No. 2013/0219431 A1).

Regarding claim 1, Yang teaches a television receiver comprising: circuitry configured to: (see Fig. 1, #110 and abstract transmitter apparatus; see Fig. 7 receiving apparatus #200 in context with [0005- 0006]):
receive a physical layer frame and a payload the preamble including time information representing time of a position (Fig. 1 #110 frame generator; further see abstract; an information inserter configured to insert signaling information to a signaling region of the frame, and a transmitter configured to transmit the frame with the signaling information inserted therein. The signaling information including input stream synchronizer (ISSY) mode information, receiver buffer size information required according to the ISSY mode information, and time information representing a time between a P1 symbol of a preset frame for transmitting a user packet and an output of a preset bit of a first user packet of the user packet; this frame is being received at #200 see [0137- 0139]); and 
perform processes using the time information included in the preamble of the physical layer frame; but Yang fails to teach regarding frame including a bootstrap and a preamble following the bootstrap and the preamble including time information representing time of a starting position of the bootstrap; however Kim states in [0484- 0485] regarding signal frame may include a bootstrap, a preamble, and a data part; see Fig. 32- 34 where Bootstrap, preamble and data parts are shown.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Yang to make system more effective. Having a mechanism frame including a bootstrap and a preamble following the bootstrap; greater way resources can be utilized to carry out reliable communication in the communication system.
But Yang fails to state that the preamble has time information representing time of a starting position of the bootstrap; however Hong states in Fig. 3 a signal frame structure is shown wherein signal frame according to the present invention is divided into a preamble region and a data region. The preamble region is configured of a P1 symbol and at least one or more P2 symbols, and the data region is configured of a plurality of data symbols; see [0101] further refer to [0102]… The at least one or more P2 symbols transmit L1-pre-signaling information, L1-post-signaling information, and signaling information being included in the common PLP (i.e., L2 signaling information); now refer to [0091] regarding the common PLP may further include start information such as bootstrap; see Fig. 3 represents timing axis hence that start information is of the starting position time of bootstrap. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hong with the teachings of Yang in view of Kim to make system more effective. Having a mechanism that the preamble has time information representing time of a starting position of the bootstrap; greater way resources can be utilized to carry out reliable communication in the communication system.

Regarding claim 2, Yang in view of Kim and Hong teaches as per claim 1, wherein the time information is time information defined by precise time protocol; Yang see [0063].


Regarding claim 3, Yang teaches a reception method comprising: (see Fig. 1, #110 and abstract transmitter apparatus; see Fig. 7 receiving apparatus #200 in context with [0005- 0006]):
receiving a physical layer frame and a payload the preamble including time information representing time of a position (Fig. 1 #110 frame generator; further see abstract; an information inserter configured to insert signaling information to a signaling region of the frame, and a transmitter configured to transmit the frame with the signaling information inserted therein. The signaling information including input stream synchronizer (ISSY) mode information, receiver buffer size information required according to the ISSY mode information, and time information representing a time between a P1 symbol of a preset frame for transmitting a user packet and an output of a preset bit of a first user packet of the user packet; this frame is being received at #200 see [0137- 0139]); and 
performing processes using the time information included in the preamble of the physical layer frame; but Yang fails to teach regarding frame including a bootstrap and a preamble following the bootstrap and the preamble including time information representing time of a starting position of the bootstrap; however Kim states in [0484- 0485] regarding signal frame may include a bootstrap, a preamble, and a data part; see Fig. 32- 34 where Bootstrap, preamble and data parts are shown.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Yang to make system more effective. Having a mechanism frame including a bootstrap and a preamble following the bootstrap; greater way resources can be utilized to carry out reliable communication in the communication system.
But Yang fails to state that the preamble has time information representing time of a starting position of the bootstrap; however Hong states in Fig. 3 a signal frame structure is shown wherein signal frame according to the present invention is divided into a preamble region and a data region. The preamble region is configured of a P1 symbol and at least one or more P2 symbols, and the data region is configured of a plurality of data symbols; see [0101] further refer to [0102]… The at least one or more P2 symbols transmit L1-pre-signaling information, L1-post-signaling information, and signaling information being included in the common PLP (i.e., L2 signaling information); now refer to [0091] regarding the common PLP may further include start information such as bootstrap; see Fig. 3 represents timing axis hence that start information is of the starting position time of bootstrap. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hong with the teachings of Yang in view of Kim to make system more effective. Having a mechanism that the preamble has time information representing time of a starting position of the bootstrap; greater way resources can be utilized to carry out reliable communication in the communication system.

Regarding claim 4, Yang in view of Kim and Hong teaches as per claim 3, wherein the time information is time information defined by precise time protocol; Yang see [0063].

Regarding claim 5, Yang teaches a non-transitory computer-readable storage medium having embedded therein instructions, which when executed by one or more processors, cause the one or more processors to perform a method comprising (see Fig. 1, #110 and abstract transmitter apparatus; see Fig. 7 receiving apparatus #200 in context with [0005- 0006]):
receiving a physical layer frame and a payload the preamble including time information representing time of a position (Fig. 1 #110 frame generator; further see abstract; an information inserter configured to insert signaling information to a signaling region of the frame, and a transmitter configured to transmit the frame with the signaling information inserted therein. The signaling information including input stream synchronizer (ISSY) mode information, receiver buffer size information required according to the ISSY mode information, and time information representing a time between a P1 symbol of a preset frame for transmitting a user packet and an output of a preset bit of a first user packet of the user packet; this frame is being received at #200 see [0137- 0139]); and 
performing processes using the time information included in the preamble of the physical layer frame; but Yang fails to teach regarding frame including a bootstrap and a preamble following the bootstrap and the preamble including time information representing time of a starting position of the bootstrap; however Kim states in [0484- 0485] regarding signal frame may include a bootstrap, a preamble, and a data part; see Fig. 32- 34 where Bootstrap, preamble and data parts are shown.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Yang to make system more effective. Having a mechanism frame including a bootstrap and a preamble following the bootstrap; greater way resources can be utilized to carry out reliable communication in the communication system.
But Yang fails to state that the preamble has time information representing time of a starting position of the bootstrap; however Hong states in Fig. 3 a signal frame structure is shown wherein signal frame according to the present invention is divided into a preamble region and a data region. The preamble region is configured of a P1 symbol and at least one or more P2 symbols, and the data region is configured of a plurality of data symbols; see [0101] further refer to [0102]… The at least one or more P2 symbols transmit L1-pre-signaling information, L1-post-signaling information, and signaling information being included in the common PLP (i.e., L2 signaling information); now refer to [0091] regarding the common PLP may further include start information such as bootstrap; see Fig. 3 represents timing axis hence that start information is of the starting position time of bootstrap. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hong with the teachings of Yang in view of Kim to make system more effective. Having a mechanism that the preamble has time information representing time of a starting position of the bootstrap; greater way resources can be utilized to carry out reliable communication in the communication system.

Regarding claim 6, Yang in view of Kim and Hong teaches as per claim 5, wherein the time information is time information defined by precise time protocol; Yang see [0063].

Claims 7, 10- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub. No. 2015/0010018 A1) in view of Kim et al. (US Pub. No. 2016/0226689 A1) and further in view of Hong et al. (US Pub. No. 2013/0219431 A1) and in further view of Murdock et al. (US Pub. No. 2012/0026041 A1).

	Regarding claim 7, Yang in view of Kim and Hong states as per claim 1, but Yang fails to state about wherein the time information is time information defined by IEEE1588 PTP; however Murdock in context with [0025] states in [0026] about … implementation of a clock synchronization protocol, such as IEEE 1588 precision time protocol (PTP). IEEE 1588 PTP is described in "IEEE Standard for a Precision Clock Synchronization Protocol.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Murdock with the teachings of Yang in view of Kim and Hong to make system more standardized.

	Regarding claim 10, Yang in view of Kim and Hong states as per claim 3, but Yang fails to state about wherein the time information is time information defined by IEEE1588 PTP; however Murdock in context with [0025] states in [0026] about … implementation of a clock synchronization protocol, such as IEEE 1588 precision time protocol (PTP). IEEE 1588 PTP is described in "IEEE Standard for a Precision Clock Synchronization Protocol.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Murdock with the teachings of Yang in view of Kim and Hong to make system more standardized.

	Regarding claim 11, Yang in view of Kim and Hong states as per claim 5, but Yang fails to state about wherein the time information is time information defined by IEEE1588 PTP; however Murdock in context with [0025] states in [0026] about … implementation of a clock synchronization protocol, such as IEEE 1588 precision time protocol (PTP). IEEE 1588 PTP is described in "IEEE Standard for a Precision Clock Synchronization Protocol.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Murdock with the teachings of Yang in view of Kim and Hong to make system more standardized.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub. No. 2015/0010018 A1) in view of Kim et al. (US Pub. No. 2016/0226689 A1) and further in view of Hong et al. (US Pub. No. 2013/0219431 A1) and in further view of Song et al. (US Pat. No. 7801181 B2).

	Regarding claim 8, Yang in view of Kim and Hong states as per claim 1, but Yang fails to state about further comprising a tuner configured to receive a television broadcast signal including the physical layer frame; however song teaches in claim 13 about a tuner configured to receive a television broadcast signal including the physical layer frame. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Song with the teachings of Yang in view of Kim and Hong to make system more standardized.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub. No. 2015/0010018 A1) in view of Kim et al. (US Pub. No. 2016/0226689 A1) and further in view of Hong et al. (US Pub. No. 2013/0219431 A1) and in further view of Kim (US Pub. No. 2009/0300682 A1), hereafter Kim1.

	Regarding claim 9, Yang in view of Kim and Hong states as per claim 1, but Yang fails to state about wherein the circuitry includes: a demodulation section configured to acquire the time information, and a processing section configured to decode images and sounds from packets provided by the demodulation section, and the television receiver further comprises: a display configured to display images received from processing section, and a speaker configured to output sounds received from processing section; however Kim1 teaches in [0023] about a structure of an image display device for channel searching includes a turner 22 selecting a broadcasting signal of a channel by a user among broadcasting signals inputted from the outside, a demodulator 24 demodulating the broadcasting signal selected through turner 22, a receiver 20 demultiplexing the signal, i.e., a multiplexed transport stream by time, inputted through the demodulator 24 in order to divide it into sound, image, and additional information stream, an audio decoder 30 decoding a sound signal processed through the receiver 20, a sound processor 35 processing the sound signal decoded through the audio decoder 30 for output, and a speaker 40 outputting the sound signal processed through the sound processor 35. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim1 with the teachings of Yang in view of Kim and Hong to make system more effective. Having a mechanism wherein a demodulation section configured to acquire the time information, and a processing section configured to decode images and sounds from packets provided by the demodulation section, and the television receiver further comprises: a display configured to display images received from processing section, and a speaker configured to output sounds received from processing section; greater way time synchronized communication can be carried out in the communication system. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468